COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


W.C. HALL GENERAL HAULING
 TRUCKING, INC. AND LEGION
 INSURANCE COMPANY                            MEMORANDUM OPINION *
                                                  PER CURIAM
v.   Record No. 0513-97-4                        JULY 8, 1997

EDWARD BUTLER BLAINE


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (M. Lynn McHale; Siciliano, Ellis, Dyer &
            Boccarosse, on brief), for appellants.

            (Lawrence J. Pascal; Ashcraft & Gerel, on
            brief), for appellee.



     W.C. Hall General Hauling Trucking and its insurer

(hereinafter collectively referred to as "employer") contend that

the Workers' Compensation Commission (commission) erred in

finding that Edward Butler Blaine (claimant) proved that he made

a good faith effort to market his residual work capacity between

December 12, 1995 and April 4, 1996.   Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     The standard of review applicable to this case is as

follows:
            This appeal does not present a case of
            conflicting evidence or a dispute concerning
            the commission's findings of fact. When the
            issue is the sufficiency of the evidence and
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
          there is no conflict in the evidence, the
          issue is purely a question of law. This
          Court is not bound by the legal
          determinations made by the commission. "[W]e
          must inquire to determine if the correct
          legal conclusion has been reached."


Cibula v. Allied Fibers & Plastics, 14 Va. App. 319, 324, 416
S.E.2d 708, 711 (1992) (quoting City of Norfolk v. Bennett, 205
Va. 877, 880, 140 S.E.2d 655, 657 (1965) (citations omitted)),

aff'd, 245 Va. 337, 428 S.E.2d 905 (1993).

     In ruling that claimant proved he made a good faith effort

to market his residual capacity between December 12, 1995 and

April 4, 1996, the commission recited the following facts:
               The claimant has worked as a truck
          driver for over thirty years. He has an
          eighth grade education. He served in the
          army and was honorably discharged in 1962.
          After he was injured, he returned to work for
          his pre-injury employer. When that company
          dissolved he found two other jobs on his own
          initiative. His medical restrictions include
          no lifting over thirty-five pounds and no
          repetitive bending.
               After he was laid off from Mid-Atlantic
          in December, 1995, he began looking for work.
           He registered with the Virginia Employment
          Commission. He contacted the Department of
          Rehabilitation seeking vocational retraining
          assistance. He submitted a list of nineteen
          companies at which he applied for work and
          stated that he contacted seven to nine
          employers additionally. He also called
          companies listed in a book of trucking
          companies, using an 800 number. He looked in
          newspaper ads and spoke with friends. He
          received initial interest from Alliance, a
          tractor-trailer training school, but was
          rejected because of insufficient education
          after four visits to them. At Rappahannock
          Auto, business was too slow to hire him.
          Some companies request a 100% medical release
          before he could be hired.
               The claimant was successful in finding


                                2
           employment on April 4, 1996, and he is
           currently employed as a driver for an
           automobile repossessor. Even after he
           obtained work, he continued to look for a
           better job.


     In order to establish entitlement to benefits, a partially

disabled employee must prove that he has made a reasonable effort

to procure suitable work but has been unable to do so.    See Great

Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459, 464, 359 S.E.2d
98, 101 (1987).   "What constitutes a reasonable marketing effort

depends upon the facts and circumstances of each case."    The

Greif Companies v. Sipe, 16 Va. App. 709, 715, 434 S.E.2d 314,

318 (1993).   We have discussed factors which the commission

should consider in deciding whether a claimant has made

reasonable good faith efforts to market his remaining capacity:
          (1) the nature and extent of employee's
          disability; (2) the employee's training, age,
          experience, and education; (3) the nature and
          extent of employee's job search; (4) the
          employee's intent in conducting his job
          search; (5) the availability of jobs in the
          area suitable for the employee, considering
          his disability; and (6) any other matter
          affecting employee's capacity to find
          suitable employment.

National Linen Serv. v. McGuinn, 8 Va. App. 267, 272, 380 S.E.2d
31, 34 (1989) (footnotes omitted).

     The commission's factual findings are supported by the

record.   Based upon these findings, which take into account the

factors set forth in National Linen, we cannot find as a matter

of law that the commission erred in concluding that claimant

proved he made good faith reasonable efforts to market his


                                 3
residual capacity.

     For these reasons, we affirm the commission's decision.

                                                       Affirmed.




                                4